Citation Nr: 1328032	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied of entitlement to service connection for residuals of a right ankle strain.

2.  Entitlement to service connection for a right ankle disability, to include right ankle degenerative arthritis and right ankle sinus tarsi syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In rating decisions of June 1977, January 1999, and most recently December 2001, the RO denied entitlement to service connection for a right ankle disorder.  The Veteran voiced no disagreement with, or failed to perfect his appeal regarding, all of the aforementioned decisions, which have now become final.  Since the most recent rating decision in December 2001, the Veteran has submitted additional evidence in an attempt to reopen his claim.  In the March 2010 rating decision the RO reopened the claim for service connection for a right ankle disorder but denied the claim based on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In August 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In July 2012, he testified at a Board hearing held before the undersigned Veterans Law Judge in Philadelphia, Pennsylvania.  A copy of each transcript is of record.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's July 2012 Board hearing.  A waiver of agency of original jurisdiction (AOJ) consideration of this evidence was received at the same time.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a right ankle disorder, to include right ankle degenerative arthritis and right ankle sinus tarsi syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions of June 1977, January 1999, and, and most recently, December 2001, the RO denied entitlement to service connection for a right ankle disorder.  

2.  Evidence submitted since the most recent rating decision in December 2001 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The rating decisions of June 1977, January 1999, and, most recently, December 2001 that denied service connection for a right ankle disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  New and material evidence has been received since the most recent December 2001 rating decision warranting the reopening of the Veteran's claim for service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claims for service for a right ankle strain.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for a right ankle strain.  

"If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. §§ 5108, 7105.  

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In the most recent December 2001 rating decision, the RO denied reopening a claim for service connection for a right ankle disorder, on the basis that there was no evidence of a fracture while in service and no evidence of any residual disability.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on December 10, 2001.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Additionally, the Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case because no relevant service department records have since been associated with the claims file during any of the applicable appeal periods.  Thus, the December 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The evidence of record at the time of the December 2001 rating decision included the Veteran's service treatment records, VA treatment records dated January 1998 and August 1998 to August 2001, private treatment records dated July 1999, and the Veteran's statements.  

The Veteran submitted an application to reopen his claim in December 2009.  The evidence received since the December 2001 rating decision includes a private treatment record dated July 1998, a private treatment record dated April 1999, VA treatment records dated August 1999 to June 2009, private treatment records dated January 2000, VA treatment records dated August 2001 to September 2002, VA treatment records dated July 2007, a VA opinion dated June 2009, a private x-ray report dated October 2009, the Veteran's statement regarding in-service right ankle fractures dated January 2010, VA treatment records dated March 2010 to July 2010, a March 2010 VA examination, a statement from the Veteran's brother regarding the Veteran's ankle pain after service dated August 2010, statement from the Veteran's sister regarding the Veteran's ankle pain after service dated August 2010, an August 2010 DRO hearing transcript, VA treatment records dated September 2010, an October 2010 VA medical opinion, a March 2012 Board remand, a July 2012 Board hearing transcript, pictures of the Veteran's right ankle and foot, and Social Security Administration records.  

The Board observes that some of the evidence received since the December 2001 rating decision is new, as it was not previously of record.  Of note the Veteran's statement dated January 2010 and statements from the Veteran's brother and sister, both dated August 2010.  The statements of the Veteran's brother and sister serve to show that the Veteran suffered from right ankle problems after discharge from service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  The lack of evidence of an in-service ankle fracture and evidence of post-service residual disability were the basis for the denial of the claim in the prior rating decision; thus, the newly-received evidence, when considered with the other evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  As new and material evidence to reopen the claim for service connection for a right ankle disability has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability, to include right ankle degenerative arthritis and right ankle sinus tarsi syndrome.  


	(CONTINUED ON NEXT PAGE)



REMAND

At the July 2012 Board hearing, the Veteran reported that he began receiving treatment for his right ankle disorder in 1977 at the Lebanon VA Medical Center in Lebanon, Pennsylvania.  Those reports are not of record, nor does the record indicate that a request to obtain those reports was made.  As VA treatment record from 1977 may be relevant to the Veteran's claim on appeal, the AOJ should make a request to the Lebanon VAMC for any available records for the period 1977 to 1998.  If records are unavailable, that fact should be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  Any response from the Lebanon VAMC should also include, if applicable, a comment concerning a search of any retired records, or that no retired records exist.  Additionally, the Veteran's most recent VA treatment records since 2009 and private treatment reports, if any, should be obtained and incorporated into the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding private medical care providers who have treated him for his right ankle disability, to include degenerative arthritis and right ankle sinus tarsi syndrome.  If any identified records cannot be obtained, the Veteran and his representative should be notified of such.  

2. Obtain all outstanding VA records, including the following:

a.  Records from the Lebanon VA Medical Center dated 1977 to 1998.  If records are unavailable, that fact should be documented in the claims folder and the Veteran and his representative notified of such.  Any response from the Lebanon VAMC should also include, if applicable, a comment concerning a search of any retired records or that no retired records exist.  

b.  Any outstanding VA records dated June 2009 to present.  

3. Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


